FIFTH DIVISION
                            MILLER, P. J.,
                    MCFADDEN, P.J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 27, 2018




In the Court of Appeals of Georgia
 A16A1609. WINFREY v. THE STATE.

      MCMILLIAN, Judge.

      In Winfrey v. State, 304 Ga. 94 (816 SE2d 613) (2018), the Supreme Court of

Georgia reversed the judgment of this Court in Winfrey v. State, 340 Ga. App. 344

(795 SE2d 752) (2017). Accordingly, we vacate our earlier opinion and adopt the

judgment of the Supreme Court as the opinion of this Court. The judgment of the trial

court is therefore reversed.

      Judgment reversed. Miller, P. J., and McFadden, J., concur.